NOT FOR PUBLICATION                          FILED
                    UNITED STATES COURT OF APPEALS                        APR 13 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

ANTHONY L. RODRIGUES,                            No. 17-17346

                Plaintiff-Appellant,             D.C. No. 3:16-cv-08272-DGC-
                                                 ESW
 v.

CHARLES L. RYAN, Warden, Director,               MEMORANDUM*
State of Arizona Dept. of Corrections; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                   David G. Campbell, District Judge, Presiding

                             Submitted April 11, 2018**

Before:      SILVERMAN, PAEZ, and OWENS, Circuit Judges.

      Arizona state prisoner Anthony L. Rodrigues appeals pro se from the district

court’s order denying his motion for a temporary restraining order and preliminary

injunction in his 42 U.S.C. § 1983 action alleging constitutional claims arising

from a prison riot. We have jurisdiction under 28 U.S.C. § 1292(a)(1). We review


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for an abuse of discretion. Pac. Radiation Oncology, LLC v. Queen’s Med. Ctr.,

810 F.3d 631, 635 (9th Cir. 2015). We affirm.

      The district court did not abuse its discretion by denying Rodrigues’s motion

for preliminary injunctive relief because Rodrigues failed to establish “a sufficient

nexus between the claims raised in [his] motion for injunctive relief and the claims

set forth in the underlying complaint.” Id. at 636; see also Winter v. Nat. Res. Def.

Council, 555 U.S. 7, 20 (2008) (setting forth standard for issuance of preliminary

injunction).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          2                                    17-17346